Nichols, Chief Justice.
The appellant was indicted, tried and convicted for *495the offense of armed robbery. Thereafter, a motion for new trial was filed but prior to being ruled upon a notice of appeal was filed. Until such motion for new trial is disposed of the appeal is premature. Accordingly, the appeal must be dismissed. See Minter v. State, 229 Ga. 804 (194 SE2d 462), and citations.
Submitted January 13, 1975 —
Decided January 22, 1975.
Prentiss Ivory Davis, O. L. Collins, for appellant.
Richard E. Allen, District Attorney, Arthur K. Bolton, Attorney General, John B. Ballard, Jr., Assistant Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.